Name: 81/946/EEC: Commission Decision of 20 November 1981 terminating the anti-dumping proceedings concerning imports of plywood and similar laminated wood products originating in Canada and the United States of America
 Type: Decision
 Subject Matter: nan
 Date Published: 1981-11-25

 Avis juridique important|31981D094681/946/EEC: Commission Decision of 20 November 1981 terminating the anti-dumping proceedings concerning imports of plywood and similar laminated wood products originating in Canada and the United States of America Official Journal L 338 , 25/11/1981 P. 0042****( 1 ) OJ NO L 339 , 31 . 12 . 1979 , P . 2 . ( 2 ) OJ NO C 117 , 20 . 5 . 1981 , P . 2 . ( 1 ) NIMEXE CODES EX 44.15-20 AND EX 44.15-80 , COMMON CUSTOMS TARIFF HEADING NO EX 44.15 . COMMISSION DECISION OF 20 NOVEMBER 1981 TERMINATING THE ANTI-DUMPING PROCEEDINGS CONCERNING IMPORTS OF PLYWOOD AND SIMILAR LAMINATED WOOD PRODUCTS ORIGINATING IN CANADA AND THE UNITED STATES OF AMERICA ( 81/946/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 3017/79 OF 20 DECEMBER 1979 ON PROTECTION AGAINST DUMPED OR SUBSIDIZED IMPORTS FROM COUNTRIES NOT MEMBERS OF THE COMMUNITY ( 1 ), AFTER HEARING THE OPINIONS EXPRESSED BY THE ADVISORY COMMITTEE SET UP UNDER THAT REGULATION , WHEREAS IN JANUARY 1981 THE COMMISSION RECEIVED A COMPLAINT CONTAINING EVIDENCE OF THE EXISTENCE OF DUMPING IN RESPECT OF PLYWOOD AND SIMILAR LAMINATED WOOD PRODUCTS ORIGINATING IN CANADA AND THE UNITED STATES OF AMERICA AND OF MATERIAL INJURY RESULTING THEREFROM ; WHEREAS THE SAID EVIDENCE WAS SUFFICIENT TO JUSTIFY INITIATING AN INVESTIGATION ; WHEREAS THE COMMISSION ACCORDINGLY ANNOUNCED , BY A NOTICE PUBLISHED IN THE ' C ' SERIES OF THE OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES ( 2 ), THE INITIATION OF PROCEEDINGS CONCERNING PLYWOOD AND SIMILAR LAMINATED WOOD PRODUCTS ORIGINATING IN CANADA AND THE UNITED STATES OF AMERICA , AND COMMENCED AN INVESTIGATION OF THE MATTER AT COMMUNITY LEVEL ; WHEREAS THE COMMISSION OFFICIALLY SO ADVISED THE EXPORTERS AND IMPORTERS KNOWN TO BE CONCERNED ; WHEREAS THE COMMISSION HAS GIVEN THE PARTIES DIRECTLY CONCERNED THE OPPORTUNITY TO MAKE KNOWN THEIR VIEWS IN WRITING AND TO BE HEARD ORALLY ; WHEREAS THE MAJORITY OF THE PARTIES CONCERNED HAVE TAKEN THIS OPPORTUNITY ; WHEREAS , IN ORDER TO ARRIVE AT A PRELIMINARY DETERMINATION OF THE DUMPING MARGIN AND INJURY , THE COMMISSION VERIFIED ALL INFORMATION IT DEEMED TO BE NECESSARY AND CARRIED OUT INVESTIGATIONS AT THE PREMISES OF THE PRINCIPAL PRODUCERS AND EXPORTERS , INCLUDING IN CANADA : - EVANS PRODUCTS COMPANY LTD , KAMLOOPS , BRITISH COLUMBIA , - MACMILLAN BLOEDEL LTD , VANCOUVER , BRITISH COLUMBIA , - SEABOARD LUMBER SALES COMPANY LTD , VANCOUVER , BRITISH COLUMBIA AND IN THE UNITED STATES OF AMERICA : - WEYERHAEUSER COMPANY , TACOMA , WASHINGTON , - BOISE CASCADE CORPORATION , PORTLAND , OREGON , - POTLATCH CORPORATION , SPOKANE , WASHINGTON , - GEORGIA PACIFIC CORPORATION , ATLANTA , GEORGIA , - CHAMPION INTERNATIONAL CORPORATION , STAMFORD , CONNECTICUT , - INTERNATIONAL PAPER COMPANY , NEW YORK ; WHEREAS THE COMMISSION ALSO CARRIED OUT INVESTIGATIONS AT THE PREMISES OF THE COMPLAINANT COMMUNITY PRODUCER IN FRANCE , ' LA SOCIETE BOIS DEROULES OCEAN , GRADIGNAN , BORDEAUX ' ; WHEREAS FOR ALL THE PRODUCERS CONCERNED THE NORMAL VALUE WAS BASED ON THEIR SALES ON THEIR RESPECTIVE DOMESTIC MARKETS ; WHEREAS TO DETERMINE THE EXISTENCE OF DUMPING BY CANADIAN AND AMERICAN PRODUCERS A COMPARISON WAS MADE OF THEIR EXPORT PRICES TO THE COMMUNITY WITH THEIR RESPECTIVE NORMAL VALUES ; WHEREAS THESE COMPARISONS WERE MADE AT THE EX-FACTORY LEVEL FOR SALES DURING THE PERIOD 1 MAY 1980 TO 30 APRIL 1981 ; WHEREAS NO ADJUSTMENT OF THE SELLING PRICE WAS CLAIMED OR DEEMED NECESSARY ; WHEREAS IT EMERGED FROM THIS EXAMINATION THAT CANADIAN AND AMERICAN EXPORT PRICES TO THE COMMUNITY WERE NOT LOWER THAN THE CORRESPONDING NORMAL VALUES ; WHEREAS CONSEQUENTLY NO DUMPING EXISTED IN THE CASE OF EXPORTS FROM CANADA AND THE UNITED STATES OF AMERICA OF THE PRODUCT IN QUESTION TO THE COMMUNITY ; WHEREAS , IN THESE CIRCUMSTANCES , IT IS APPROPRIATE TO TERMINATE THE PROCEEDING CONCERNING IMPORTS OF PLYWOOD AND SIMILAR LAMINATED WOOD PRODUCTS ORIGINATING IN CANADA AND THE UNITED STATES OF AMERICA , HAS DECIDED AS FOLLOWS : SOLE ARTICLE THE ANTI-DUMPING PROCEEDINGS CONCERNING IMPORTS OF PLYWOOD AND SIMILAR LAMINATED WOOD PRODUCTS ( 1 ) ORIGINATING IN CANADA AND THE UNITED STATES ARE HEREBY TERMINATED . DONE AT BRUSSELS , 20 NOVEMBER 1981 . FOR THE COMMISSION LORENZO NATALI VICE-PRESIDENT